DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The Terminal Disclaimer filed on 3/11/2021 has been approved.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/21 has been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest an apparatus including the limitation “for a second half of the switching cycle, control the first switch to alternate between being ON and being OFF and to control the second switch to be ON“ in addition to other limitations recited therein.

Claim 11 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “for a second half of the switching cycle, controlling, by the controller, the first switch to alternate between being ON and being OFF and controlling the second switch to be ON“ in addition to other limitations recited therein.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838